Exhibit 10.6

AMENDED AND RESTATED SHAREHOLDERS’ AGREEMENT

This Amended and Restated Shareholders’ Agreement (this “Agreement”), among The
Goldman Sachs Group, Inc., a Delaware corporation (“GS Inc.”), and the Covered
Persons (hereinafter defined) listed on Appendix A hereto, as such Appendix A
may be amended from time to time pursuant to the provisions hereof.

WITNESSETH:

WHEREAS, the Covered Persons are beneficial owners of shares of Common Stock,
par value $0.01 per share, of GS Inc. (the “Common Stock”).

WHEREAS, GS Inc. entered into the Shareholders’ Agreement (hereinafter defined)
in connection with the initial public offering of GS Inc. to address certain
relationships among the parties thereto with respect to the voting and
disposition of shares of Common Stock and various other matters, and to give to
the Shareholders’ Committee (hereinafter defined) the power to enforce their
agreements with respect thereto.

WHEREAS, the GS Inc. Board of Directors has determined that it is in the best
interests of GS Inc. to maintain the firm’s retention requirement applicable to
Management Committee Members through a Board-level policy rather than through
this Agreement.

WHEREAS, the Shareholders’ Committee and GS Inc. accordingly desire to amend the
Shareholders’ Agreement to remove the transfer restrictions previously set forth
in Section 2.1 thereof and to amend other provisions of the Shareholders’
Agreement to reflect such removal, in accordance with Section 7.2(h) thereof.

NOW, THEREFORE, in consideration of the premises and of the mutual agreements,
covenants and provisions herein contained, the parties hereto agree to amend and
restate the Shareholders’ Agreement in its entirety as follows:

ARTICLE I

DEFINITIONS AND OTHER MATTERS

Section 1.1 Definitions. The following words and phrases as used herein shall
have the following meanings, except as otherwise expressly provided or unless
the context otherwise requires:

(a) This “Agreement” shall have the meaning ascribed to such term in the
Recitals.

(b) A “beneficial owner” of a security includes any person who, directly or
indirectly, through any contract, arrangement, understanding, relationship or
otherwise has or shares: (i) voting power, which includes the power to vote, or
to direct the voting of, such security and/or (ii) investment power, which
includes the power to dispose, or to direct the disposition, of such security,
but for purposes of this Agreement a person shall not be deemed a beneficial
owner of Common Stock (A)



--------------------------------------------------------------------------------

solely by virtue of the application of Exchange Act Rule 13d-3(d) or Exchange
Act Rule 13d-5, (B) solely by virtue of the possession of the legal right to
vote securities under applicable state or other law (such as by proxy or power
of attorney) or (C) held of record by a “private foundation” subject to the
requirements of Section 509 of the Code. “Beneficially own” and “beneficial
ownership” shall have correlative meanings.

(c) “Code” shall mean the United States Internal Revenue Code of 1986, as
amended from time to time, and the applicable rulings and regulations
thereunder.

(d) “Common Stock” shall have the meaning ascribed to such term in the Recitals.

(e) “Company” shall mean GS Inc., together with its Subsidiaries.

(f) “Continuing Provisions” shall have the meaning ascribed to such term in
Section 7.1(b).

(g) “Covered Persons” shall mean the Participating Managing Directors, whose
names are listed on Appendix A hereto, and all persons who may become
Participating Managing Directors, whose names will be added to Appendix A
hereto.

(h) “Covered Shares” shall mean the aggregate of any shares of Common Stock,
including any shares underlying restricted or performance-based stock units,
granted under a Goldman Sachs Compensation Plan as compensation for each year
for which they were Covered Persons that are delivered to Covered Persons from
time to time, calculated on an after-tax basis using the Specified Tax Rate.

(i) “Effective Date” shall mean the close of business on December 31, 2019.

(j) “Exchange Act” shall mean the United States Securities Exchange Act of 1934,
as amended from time to time.

(k) A reference to an “Exchange Act Rule” shall mean such rule or regulation of
the SEC under the Exchange Act, as in effect from time to time or as replaced by
a successor rule thereto.

(l) “Goldman Sachs 401(k) Plan” shall mean The Goldman Sachs 401(k) Plan, as
amended or supplemented from time to time, and any successors to such Plan
(previously known as The Goldman Sachs Employees’ Profit Sharing Retirement
Income Plan). The Plan is intended to be a profit sharing plan for purposes of
the qualification requirements for Section 401(a) of the Code.

(m) “Goldman Sachs Compensation Plan” shall mean the Stock Incentive Plan or any
other deferred compensation or employee benefit plan of GS Inc. adopted by the
Board of Directors of GS Inc. and specified by the Shareholders’ Committee as a
Goldman Sachs Compensation Plan (other than the Goldman Sachs 401(k) Plan).

 

2



--------------------------------------------------------------------------------

(n) “GS Inc.” shall have the meaning ascribed to such term in the Recitals.

(o) “Management Committee Members” shall mean the members of the Management
Committee of GS Inc.

(p) “Participating Managing Director” shall mean a Managing Director of the
Company who at the time in question participates in the Partner Compensation
Plan or any other compensation or benefit plan specified by the Shareholders’
Committee.

(q) “Partner Compensation Plan” shall mean The Goldman Sachs Partner
Compensation Plan adopted by the Board of Directors of GS Inc., and approved by
the stockholders of GS Inc., on May 7, 1999, as amended or supplemented from
time to time, and any successors to such Plan.

(r) A “person” shall include, as applicable, any individual, estate, trust,
corporation, partnership, limited liability company, unlimited liability
company, foundation, association or other entity.

(s) “Preliminary Vote” shall have the meaning ascribed to such term in
Section 4.1(a) hereof.

(t) “Restricted Person” shall mean any person who is not (i) a Covered Person or
(ii) a director, officer or employee of the Company acting in such person’s
capacity as a director, officer or employee.

(u) “SEC” shall mean the United States Securities and Exchange Commission.

(v) “Shareholders’ Agreement” shall mean the Shareholders’ Agreement adopted by
the Board of Directors of GS Inc. on May 7, 1999, as amended or supplemented
from time to time up to but excluding the Effective Date.

(w) “Shareholders’ Committee” shall mean the body constituted to administer the
terms and provisions of this Agreement pursuant to Article V hereof.

(x) “SIP Committee” shall mean the committee authorized to administer the Stock
Incentive Plan.

(y) “Sole Beneficial Owner” shall mean a person who is the beneficial owner of
shares of Common Stock, who does not share beneficial ownership of such shares
of Common Stock with any other person (other than pursuant to this Agreement or
applicable community property laws) and who is the only person (other than
pursuant to applicable community property laws) with a direct economic interest
in such shares of Common Stock. The interest of a spouse or a domestic partner
in a joint account, and an economic interest of the Company as pledgee, shall be
disregarded for this purpose.

 

3



--------------------------------------------------------------------------------

(z) “Specified Tax Rate” shall mean the rate determined from time to time by the
SIP Committee (or any person authorized thereby), in its sole discretion, to be
applicable to the calculation of Covered Shares.

(aa) “Stock Incentive Plan” shall mean The Goldman Sachs Amended and Restated
Stock Incentive Plan adopted by the Board of Directors of GS Inc. on January 16,
2003 and approved by the stockholders of GS Inc. on April 1, 2003, as amended or
supplemented from time to time, and any predecessors or successors to such Plan.

(bb) “Subsidiary” shall mean any person in which GS Inc. owns, directly or
indirectly, a majority of the equity economic or voting ownership interest.

(cc) “vote” shall include actions taken or proposed to be taken by written
consent.

(dd) “Voting Shares” shall have the meaning ascribed to such term in Section
4.1(a).

Section 1.2 Gender. For the purposes of this Agreement, the words “he,” “his” or
“himself” shall be interpreted to include the masculine, feminine and corporate,
other entity or trust form.

ARTICLE II

LIMITATIONS ON TRANSFER OF SHARES

Section 2.1 Holding of Common Stock in GS Inc. Brokerage Accounts or in Custody
and in Nominee Name.

(a) Each Covered Person understands and agrees that all shares of Common Stock
beneficially owned by him (other than shares of Common Stock held of record by a
trustee in the Goldman Sachs 401(k) Plan or in any plan designated as a Goldman
Sachs Compensation Plan) shall, as determined by the Shareholders’ Committee
from time to time, be held either in a brokerage account with a Subsidiary in
his name or in the custody of a custodian (and registered in the name of a
nominee for such Covered Person). If shares of Common Stock are required to be
held in the custody of a custodian as provided in this Section 2.1(a), each
Covered Person agrees (i) to assign, endorse and register for transfer into such
nominee name or deliver to such custodian any such shares of Common Stock which
are not so registered or so held, as the case may be, and (ii) that the form of
the custody agreement and the identity of the custodian and nominee must be
satisfactory in form and substance to the Shareholders’ Committee and GS Inc.

(b) For such time as shares of Common Stock are required to be held in the
custody of a custodian in accordance with Section 2.1(a), whenever the nominee
holder shall receive any dividend or other distribution upon any shares of
Common Stock other than in shares of Common Stock, the Shareholders’ Committee
will give

 

4



--------------------------------------------------------------------------------

or cause to be given notice or direction to the applicable nominee and/or
custodian referred to in paragraph (a) to permit the prompt distribution of such
dividend or distribution to the beneficial owner of such shares of Common Stock,
net of any tax withholding amounts required to be withheld by the nominee,
unless the distribution of such dividend or distribution is restricted by the
terms of another agreement between the Covered Person and the Company known to
the Shareholders’ Committee.

ARTICLE III

REPRESENTATIONS AND WARRANTIES OF THE PARTIES

Section 3.1 Each Covered Person severally represents and warrants for himself
that:

(a) Such Covered Person has (and, with respect to shares of Common Stock to be
acquired, will have) the right to vote pursuant to Section 4.1 of this Agreement
all shares of Common Stock of which the Covered Person is the Sole Beneficial
Owner; and

(b) (if the Covered Person is other than a natural person, with respect to
subsections (i) through (x), and if the Covered Person is a natural person, with
respect to subsections (iv) through (x) only):

 

  (i)

such Covered Person is duly organized and validly existing in good standing
under the laws of the jurisdiction of such Covered Person’s formation;

 

  (ii)

such Covered Person has full right, power and authority to enter into and
perform this Agreement;

 

  (iii)

the execution and delivery of this Agreement and the performance of the
transactions contemplated herein have been duly authorized, and no further
proceedings on the part of such Covered Person are necessary to authorize the
execution, delivery and performance of this Agreement; and this Agreement has
been duly executed by such Covered Person;

 

  (iv)

the person signing this Agreement on behalf of such Covered Person has been duly
authorized by such Covered Person to do so;

 

  (v)

this Agreement constitutes the legal, valid and binding obligation of such
Covered Person, enforceable against such Covered Person in accordance with its
terms (subject to bankruptcy, insolvency, fraudulent transfer, reorganization,
moratorium and similar laws of general applicability relating to or affecting
creditors’ rights and to general equity principles);

 

5



--------------------------------------------------------------------------------

  (vi)

neither the execution and delivery of this Agreement by such Covered Person nor
the consummation of the transactions contemplated herein conflicts with or
results in a breach of any of the terms, conditions or provisions of any
agreement or instrument to which such Covered Person is a party or by which the
assets of such Covered Person are bound (including without limitation the
organizational documents of such Covered Person, if such Covered Person is other
than a natural person), or constitutes a default under any of the foregoing, or
violates any law or regulation;

 

  (vii)

such Covered Person has obtained all authorizations, consents, approvals and
clearances of all courts, governmental agencies and authorities, and any other
person, if any (including the spouse of such Covered Person with respect to the
interest of such spouse in the shares of Common Stock of such Covered Person if
the consent of such spouse is required), required to permit such Covered Person
to enter into this Agreement and to consummate the transactions contemplated
herein;

 

  (viii)

there are no actions, suits or proceedings pending, or, to the knowledge of such
Covered Person, threatened against or affecting such Covered Person or such
Covered Person’s assets in any court or before or by any federal, state,
municipal or other governmental department, commission, board, bureau, agency or
instrumentality which, if adversely determined, would impair the ability of such
Covered Person to perform this Agreement;

 

  (ix)

the performance of this Agreement will not violate any order, writ, injunction,
decree or demand of any court or federal, state, municipal or other governmental
department, commission, board, bureau, agency or instrumentality to which such
Covered Person is subject; and

 

  (x)

no statement, representation or warranty made by such Covered Person in this
Agreement, nor any information provided by such Covered Person for inclusion in
a report filed pursuant to Section 6.3 hereof or in a registration statement
filed by GS Inc. contains or will contain any untrue statement of a material
fact or omits or will omit to state a material fact necessary in order to make
the statements, representations or warranties contained herein or information
provided therein not misleading.

Each Covered Person severally agrees for himself that the foregoing provision of
this Article III shall be a continuing representation and covenant by him during
the period that he shall be a Covered Person, and he shall take all actions as
shall from time to time be necessary to cure any breach or violation and to
obtain any authorizations, consents, approvals and clearances in order that such
representations shall be true and correct during that period.

 

6



--------------------------------------------------------------------------------

ARTICLE IV

VOTING AGREEMENT

Section 4.1 Preliminary Vote of Covered Persons; Voting Procedures.

(a) Prior to any vote of the stockholders of GS Inc., there shall be a separate,
preliminary vote, on each matter upon which a stockholder vote is proposed to be
taken (each, a “Preliminary Vote”), of all of the shares of Common Stock of
which a Covered Person is the Sole Beneficial Owner (excluding shares of Common
Stock held by the trust underlying the Goldman Sachs 401(k) Plan) and any shares
of Common Stock held by the trust underlying any plan designated as a Goldman
Sachs Compensation Plan and allocated to a Covered Person (collectively, the
“Voting Shares”).

(b) Other than in elections of directors, every Voting Share shall be voted in
accordance with the vote of the majority of the votes cast on the matter in
question by the Voting Shares in the Preliminary Vote.

(c) In elections of directors, every Voting Share shall be voted in favor of the
election of those persons, equal in number to the number of such positions to be
filled, receiving the highest numbers of votes cast by the Voting Shares in the
Preliminary Vote.

Section 4.2 Irrevocable Proxy and Power of Attorney.

(a) By his signature hereto, each Covered Person hereby gives the Shareholders’
Committee, with full power of substitution and resubstitution, an irrevocable
proxy to vote or otherwise act with respect to all of the Covered Person’s
Voting Shares as of the relevant record date or other date used for purposes of
determining holders of Common Stock entitled to vote or take any action, as
fully, to the same extent and with the same effect as such Covered Person might
or could do under any applicable laws or regulations governing the rights and
powers of stockholders of a Delaware corporation, as follows:

 

  (i)

such proxy shall be voted in connection with such matters as are the subject of
a Preliminary Vote as provided in this Agreement in accordance with such
Preliminary Vote;

 

  (ii)

the holder of such proxy shall be authorized to vote on such other matters as
may come before a meeting of stockholders of GS Inc. or any adjournment thereof
and as are related, directly or indirectly, to the matter which was the subject
of the Preliminary Vote as the holder of such proxy sees fit in his discretion
but in a manner consistent with the Preliminary Vote; and

 

  (iii)

the holder of such proxy shall be authorized to vote on such other matters as
may come before a meeting of stockholders of GS Inc. or any adjournment thereof
(including matters related to adjournment thereof) as the holder of such proxy
sees fit in his discretion but not

 

7



--------------------------------------------------------------------------------

  to cast any vote under this clause (iii) which is inconsistent with the
Preliminary Vote or which would achieve an outcome that would frustrate the
intent of the Preliminary Vote. Each Covered Person hereby affirms that this
proxy is given as a term of this Agreement and as such is coupled with an
interest and is irrevocable.

It is further understood and agreed by each Covered Person that this proxy may
be exercised by the holder of such proxy with respect to all Voting Shares of
such Covered Person for the period beginning on the Effective Date and ending on
the earlier of (a) the date this Agreement shall have been terminated pursuant
to Section 7.1(a) hereof or, (b) in the case of a Covered Person, Section 7.1(b)
hereof.

(b) By his signature hereto, each Covered Person appoints the Shareholders’
Committee, with full power of substitution and resubstitution, his true and
lawful attorney-in-fact to direct, in accordance with the provisions of this
Article IV, the voting of any Voting Shares held of record by any other person
but beneficially owned by such Covered Person (including any Voting Shares held
by the trust underlying any plan designated as a Goldman Sachs Compensation Plan
and allocated to such Covered Person), granting to such attorneys, and each of
them, full power and authority to do and perform each and every act and thing
whatsoever that such attorney or attorneys may deem necessary, advisable or
appropriate to carry out fully the intent of Section 4.1 and Section 4.2(a) as
such Covered Person might or could do personally, hereby ratifying and
confirming all acts and things that such attorney or attorneys may do or cause
to be done by virtue of this power of attorney. It is understood and agreed by
each Covered Person that this appointment, empowerment and authorization may be
exercised by the aforementioned persons with respect to all Voting Shares of
such Covered Person, and held of record by another person, for the period
beginning on the Effective Date and ending on (a) the earlier of the date this
Agreement shall have been terminated pursuant to Section 7.1(a) hereof or,
(b) in the case of a Covered Person, Section 7.1(b) hereof.

ARTICLE V

SHAREHOLDERS’ COMMITTEE

Section 5.1 Membership. The Shareholders’ Committee shall at all times consist
of all of those individuals who are both Covered Persons and members of the
Board of Directors of GS Inc. and who agree to serve as members of the
Shareholders’ Committee.

Section 5.2 Additional Members. If there are less than three individuals who are
both Covered Persons and members of the Board of Directors of GS Inc. and who
agree to serve as members of the Shareholders’ Committee, the Shareholders’
Committee shall consist of each such individual plus such additional individuals
who are Covered Persons and who are selected pursuant to procedures established
by the Shareholders’ Committee as shall assure a Shareholders’ Committee of not
less than three members who are Covered Persons.

 

8



--------------------------------------------------------------------------------

Section 5.3 Determinations of and Actions by the Shareholders’ Committee.

(a) All determinations necessary or advisable under this Agreement (including
determinations of beneficial ownership) shall be made by the Shareholders’
Committee, whose determinations shall be final and binding. The Shareholders’
Committee’s determinations under this Agreement and actions (including waivers)
hereunder need not be uniform and may be made selectively among Covered Persons
(whether or not such Covered Persons are similarly situated).

(b) Each Covered Person recognizes and agrees that the members of the

Shareholders’ Committee in acting hereunder shall at all times be acting in
their capacities as members of the Shareholders’ Committee and not as directors
or officers of the Company and in so acting or failing to act shall not have any
fiduciary duties to the Covered Persons as a member of the Shareholders’
Committee by virtue of the fact that one or more of such members may also be
serving as a director or officer of the Company or otherwise.

(c) The Shareholders’ Committee shall act through a majority vote of its members
and such actions may be taken in person at a meeting (in person or
telephonically) or by a written instrument signed by all of the members.

Section 5.4 Certain Obligations of the Shareholders’ Committee. The
Shareholders’ Committee shall be obligated (a) to attend as proxy, or cause a
person designated by it and acting as lawful proxy to attend as proxy, each
meeting of the stockholders of GS Inc. and to vote or to cause such designee to
vote the Voting Shares over which it has the power to vote in accordance with
the results of the Preliminary Vote as set forth in Section 4.1, and (b) to
develop procedures governing Preliminary Votes and other votes and actions to be
taken pursuant to this Agreement.

ARTICLE VI

OTHER AGREEMENTS OF THE PARTIES

Section 6.1 Standstill Provisions. Each Covered Person agrees that such Covered
Person shall not, directly or indirectly, alone or in concert with any other
person:

(a) make, or in any way participate in, any “solicitation” of “proxies” (as such
terms are defined in Exchange Act Rule 14a-1) relating to any securities of the
Company to or with any Restricted Person;

(b) deposit any shares of Common Stock in a voting trust or subject any shares
of Common Stock to any voting agreement or arrangement that includes as a party
any Restricted Person;

(c) form, join or in any way participate in a group (as contemplated by Exchange
Act Rule 13d-5(b)) with respect to any securities of the Company (or any
securities the ownership of which would make the owner thereof a beneficial
owner of securities of the Company (for this purpose as determined by Exchange
Act Rule 13d-3 and Exchange Act Rule 13d-5)) that includes as a party any
Restricted Person;

 

9



--------------------------------------------------------------------------------

(d) make any announcement subject to Exchange Act Rule 14a-1(l)(2)(iv) to any
Restricted Person;

(e) initiate or propose any “shareholder proposal” subject to Exchange Act

Rule 14a-8;

(f) together with any Restricted Person, make any offer or proposal to acquire
any securities or assets of GS Inc. or any of its Subsidiaries or solicit or
propose to effect or negotiate any form of business combination, restructuring,
recapitalization or other extraordinary transaction involving, or any change in
control of, GS Inc., its Subsidiaries or any of their respective securities or
assets;

(g) together with any Restricted Person, seek the removal of any directors or a
change in the composition or size of the board of directors of GS Inc.;

(h) together with any Restricted Person, in any way participate in a call for
any special meeting of the stockholders of GS Inc.; or

(i) assist, advise or encourage any person with respect to, or seek to do, any
of the foregoing.

Section 6.2 Expenses.

(a) GS Inc. shall be responsible for all expenses of the members of the
Shareholders’ Committee incurred in the operation and administration of this
Agreement, including expenses of proxy solicitation for and tabulation of the
Preliminary Vote, expenses incurred in preparing appropriate filings and
correspondence with the SEC, lawyers’, accountants’, agents’, consultants’,
experts’, investment banking and other professionals’ fees, expenses incurred in
enforcing the provisions of this Agreement, expenses incurred in maintaining any
necessary or appropriate books and records relating to this Agreement and
expenses incurred in the preparation of amendments to and waivers of provisions
of this Agreement.

(b) Each Covered Person shall be responsible for all expenses incurred by him in
connection with compliance with his obligations under this Agreement, including
expenses incurred by the Shareholders’ Committee or GS Inc. in enforcing the
provisions of this Agreement relating to such obligations.

Section 6.3 Filing of Schedule 13D or 13G.

(a) In the event that a Covered Person is required to file a report of
beneficial ownership on Schedule 13D or 13G with respect to the shares of Common
Stock beneficially owned by him (for this purpose as determined by Exchange Act
Rule 13d-3 and Exchange Act Rule 13d-5), such Covered Person agrees that, unless
otherwise directed by the Shareholders’ Committee, he will not file a separate
such report, but will file a report together with the other Covered Persons,
containing the information required by the Exchange Act, and he understands and
agrees that such report shall be filed on his behalf by the Shareholders’
Committee, any member

 

10



--------------------------------------------------------------------------------

thereof or any person authorized thereby. Such Covered Person shall cooperate
fully with the other Covered Persons and the Shareholders’ Committee to achieve
the timely filing of any such report and any amendments thereto as may be
required, and such Covered Person agrees that any information concerning him
which he furnishes in connection with the preparation and filing of such report
will be complete and accurate.

(b) By his signature hereto, each Covered Person appoints the Shareholders’
Committee and each member thereof, with full power of substitution and
resubstitution, his true and lawful attorney-in-fact to execute such reports and
any and all amendments thereto and to file such reports with all exhibits
thereto and other documents in connection therewith with the SEC, granting to
such attorneys, and each of them, full power and authority to do and perform
each and every act and thing whatsoever that such attorney or attorneys may deem
necessary, advisable or appropriate to carry out fully the intent of this
Section 6.3 as such Covered Person might or could do personally, hereby
ratifying and confirming all acts and things that such attorney or attorneys may
do or cause to be done by virtue of this power of attorney. Each Covered Person
hereby further designates such attorneys as such Covered Person’s agents
authorized to receive notices and communications with respect to such reports
and any amendments thereto. It is understood and agreed by each Covered Person
that this appointment, empowerment and authorization may be exercised by the
aforementioned persons for the period beginning on May 7, 1999 and ending on the
date such Covered Person is no longer subject to the provisions of this
Agreement (and shall extend thereafter for such time as is required to reflect,
and only to reflect, that such Covered Person is no longer a party to this
Agreement).

Section 6.4 Representatives, Successors and Assigns. This Agreement shall be
binding upon and inure to the benefit of the respective legal representatives,
successors and assigns of the Covered Persons; provided, however, that a Covered
Person may not assign this Agreement or any of his rights or obligations
hereunder without the prior written consent of GS Inc., and any assignment
without such consent by a Covered Person shall be void; and provided further
that no assignment of this Agreement by GS Inc. or to a successor of GS Inc. (by
operation of law or otherwise) shall be valid unless such assignment is made to
a person which succeeds to the business of GS Inc. substantially as an entirety.

Section 6.5 Further Assurances. Each Covered Person agrees to execute such
additional documents and take such further action as may be reasonably necessary
to effect the provisions of this Agreement.

 

11



--------------------------------------------------------------------------------

ARTICLE VII

MISCELLANEOUS

Section 7.1 Term of the Agreement; Termination of Certain Provisions.

(a) The term of this Agreement shall continue until the first to occur of
January 1, 2050 and such time as this Agreement is terminated by the affirmative
vote of not less than 66 2/3% of the outstanding Covered Shares.

(b) Unless this Agreement is previously terminated pursuant to Section 7.1(a)
hereof, any Covered Person who ceases to be a Covered Person for any reason
other than death shall no longer be bound by the provisions of this Agreement
(other than Sections 5.3, 6.2, 6.3, 6.5, 7.4, 7.5, 7.6, 7.8 and 7.10 (the
“Continuing Provisions”)), and such Covered Person’s name shall be removed from
Appendix A to this Agreement.

(c) Unless this Agreement is theretofore terminated pursuant to Section 7.1(a)
hereof, the estate of any Covered Person who ceases to be a Covered Person by
reason of death shall from and after the date of such death be bound only by the
Continuing Provisions, and such Covered Person’s name shall be removed from
Appendix A to this Agreement.

Section 7.2 Amendments.

(a) Except as provided in this Section 7.2, provisions of this Agreement may be
amended only by the affirmative vote of the holders of a majority of the
outstanding Covered Shares.

(b) This Section 7.2(b) and Section 7.1(a) may be amended only by the
affirmative vote of the holders of 66 2/3% of the outstanding Covered Shares.
Any amendment of any other provision of this Agreement that would have the
effect, in connection with a tender or exchange offer by any person other than
the Company as to which the Board of Directors of GS Inc. is recommending
rejection, of permitting transfers which would not be permitted by the terms of
this Agreement as then in effect shall also require the affirmative vote of the
holders of 66 2/3% of the outstanding Covered Shares.

(c) This Section 7.2(c), Article V and any other provision the amendment (or
addition) of which has the effect of materially changing the rights or
obligations of the Shareholders’ Committee hereunder may be amended (or added)
either (i) with the approval of the Shareholders’ Committee and the affirmative
vote of the holders of a majority of the Covered Shares or (ii) by the
affirmative vote of the holders of 66 2/3% of the outstanding Covered Shares.

(d) In addition to any other vote or approval that may be required under this
Section 7.2, any amendment of this Agreement that has the effect of changing the
obligations of GS Inc. hereunder to make such obligations materially more
onerous to GS Inc. shall require the approval of GS Inc.

(e) Each Covered Person understands that it is intended that each Participating
Managing Director of the Company will be a Covered Person under this Agreement
or will become a Covered Person upon his appointment to such position, and each
Covered Person further understands that from time to time certain other persons
may

 

12



--------------------------------------------------------------------------------

become Covered Persons and certain Covered Persons will cease to be bound by
provisions of this Agreement pursuant to the terms hereof when they cease to be
Participating Managing Directors. Accordingly, this Agreement may be amended by
action of the Shareholders’ Committee from time to time and without the approval
of any other person, but solely for the purposes of (i) adding to Appendix A
such persons as shall be made party to this Agreement pursuant to the terms
hereof, such addition to be effective as of the time of such action or
appointment, and (ii) removing from Appendix A such persons as shall cease to be
bound by the provisions of this Agreement pursuant to Sections 7.1(b) or
(c) hereof, which additions and removals shall be given effect from time to time
by appropriate changes to Appendix A

Section 7.3 Waivers. The provisions of this Agreement may be waived only as
provided in this Section 7.3.

(a) In all circumstances other than those set forth in Section 7.2, the
provisions of this Agreement may be waived only by the affirmative vote of the
holders of a majority of the outstanding Covered Shares.

(b) In connection with any waiver granted under this Agreement, the
Shareholders’ Committee or the holders of the percentage of Covered Shares
required for the waiver, as the case may be, may impose such conditions as they
determine on the granting of such waivers.

(c) The failure of the Company or the Shareholders’ Committee at any time or
times to require performance of any provision of this Agreement shall in no
manner affect the rights at a later time to enforce the same. No waiver by the
Company or the Shareholders’ Committee of the breach of any term contained in
this Agreement, whether by conduct or otherwise, in any one or more instances,
shall be deemed to be or construed as a further or continuing waiver of any such
breach or the breach of any other term of this Agreement.

Section 7.4 GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF DELAWARE, WITHOUT REGARD TO PRINCIPLES
OF CONFLICTS OF LAWS.

Section 7.5 Resolution of Disputes.

(a) The Shareholders’ Committee shall have the sole and exclusive power to
enforce the provisions of this Agreement. The Shareholders’ Committee may in its
sole discretion request GS Inc. to conduct such enforcement, and GS Inc. agrees
to conduct such enforcement as requested and directed by the Shareholders’
Committee.

(b) Without diminishing the finality and conclusive effect of any determination
by the Shareholders’ Committee of any matter under this Agreement (and subject
to the provisions of paragraphs (c) and (d) hereof), any dispute, controversy or
claim arising out of or relating to or concerning the provisions of this
Agreement shall be finally settled by arbitration in New York City before, and
in accordance with the rules then obtaining of, the New York Stock Exchange,
Inc. (“NYSE”), or if the NYSE declines to arbitrate the matter, the American
Arbitration Association (“AAA”) in accordance with the commercial arbitration
rules of the AAA.

 

13



--------------------------------------------------------------------------------

(c) Notwithstanding the provisions of paragraph (b), and in addition to its
right to submit any dispute or controversy to arbitration, the Shareholders’
Committee may bring, or may cause GS Inc. to bring, on behalf of the
Shareholders’ Committee or on behalf of one or more Covered Persons, an action
or special proceeding in a state or federal court of competent jurisdiction
sitting in the State of Delaware, whether or not an arbitration proceeding has
theretofore been or is ever initiated, for the purpose of temporarily,
preliminarily or permanently enforcing the provisions of this Agreement and, for
the purposes of this paragraph (c), each Covered Person (i) expressly consents
to the application of paragraph (d) to any such action or proceeding,
(ii) agrees that proof shall not be required that monetary damages for breach of
the provisions of this Agreement would be difficult to calculate and that
remedies at law would be inadequate and (iii) irrevocably appoints each General
Counsel of GS Inc., c/o The Corporation Trust Company, Corporation Trust Center,
1209 Orange Street, Wilmington, Delaware 19801 as such Covered Person’s agent
for service of process in connection with any such action or proceeding, who
shall promptly advise such Covered Person of any such service of process.

(d) Each Covered Person hereby irrevocably submits to the exclusive jurisdiction
of any state or federal court located in the State of Delaware over any suit,
action or proceeding arising out of or relating to or concerning this Agreement
that is not otherwise arbitrated according to the provisions of paragraph
(b) hereof. This includes any suit, action or proceeding to compel arbitration
or to enforce an arbitration award. The parties acknowledge that the forum
designated by this paragraph (d) has a reasonable relation to this Agreement,
and to the parties’ relationship with one another. Notwithstanding the
foregoing, nothing herein shall preclude the Shareholders’ Committee or GS Inc.
from bringing any action or proceeding in any other court for the purpose of
enforcing the provisions of this Section 7.5.

The agreement of the parties as to forum is independent of the law that may be
applied in the action, and they each agree to such forum even if the forum may
under applicable law choose to apply non-forum law. The parties hereby waive, to
the fullest extent permitted by applicable law, any objection which they now or
hereafter may have to personal jurisdiction or to the laying of venue of any
such suit, action or proceeding brought in any court referred to in paragraph
(d). The parties undertake not to commence any action arising out of or relating
to or concerning this Agreement in any forum other than a forum described in
paragraph (d). The parties agree that, to the fullest extent permitted by
applicable law, a final and non-appealable judgment in any such suit, action or
proceeding in any such court shall be conclusive and binding upon the parties.

 

14



--------------------------------------------------------------------------------

Section 7.6 Relationship of Parties. The terms of this Agreement are intended
not to create a separate entity for United States federal income tax purposes,
and nothing in this Agreement shall be read to create any partnership, joint
venture or separate entity among the parties or to create any trust or other
fiduciary relationship between them.

Section 7.7 Notices.

(a) Any communication, demand or notice to be given hereunder will be duly given
(and shall be deemed to be received) when delivered in writing by hand or first
class mail or by telecopy to a party at its address as indicated below:

If to a Covered Person,

c/o The Goldman Sachs Group, Inc.

200 West Street

15th Floor

New York, New York 10282-2198

Fax: (212) 341-5638

Attention: General Counsel;

If to the Shareholders’ Committee, at

Shareholders’ Committee under the Shareholders’ Agreement,

c/o The Goldman Sachs Group, Inc.

200 West Street

15th Floor

New York, New York 10282-2198

Fax: (212) 341-5638

Attention: General Counsel;

and

If to GS Inc., at

The Goldman Sachs Group, Inc.

200 West Street

15th Floor

New York, New York 10282-2198

Fax: (212) 341-5638

Attention: General Counsel.

GS Inc. shall be responsible for notifying each Covered Person of the receipt of
a communication, demand or notice under this Agreement relevant to such Covered
Person at the address of such Covered Person then in the records of GS Inc. (and
each Covered Person shall notify GS Inc. of any change in such address for
communications, demands and notices).

(b) Unless otherwise provided to the contrary herein, any notice which is
required to be given in writing pursuant to the terms of this Agreement may be
given by telecopy.

 

15



--------------------------------------------------------------------------------

Section 7.8 Severability. If any provision of this Agreement is finally held to
be invalid, illegal or unenforceable, (a) the remaining terms and provisions
hereof shall be unimpaired and (b) the invalid or unenforceable term or
provision shall be deemed replaced by a term or provision that is valid and
enforceable and that comes closest to expressing the intention of the invalid or
unenforceable term or provision.

Section 7.9 Right to Determine Tender Confidentially. In connection with any
tender or exchange offer for all or any portion of the outstanding Common Stock,
subject to compliance with all applicable restrictions on transfer in this
Agreement or any other agreement with GS Inc., each Covered Person will have the
right to determine confidentially whether such Covered Person’s Covered Shares
will be tendered in such tender or exchange offer.

Section 7.10 No Third-Party Rights. Nothing expressed or referred to in this
Agreement will be construed to give any person other than the parties to this
Agreement any legal or equitable right, remedy, or claim under or with respect
to this Agreement or any provision of this Agreement. This Agreement and all of
its provisions and conditions are for the sole and exclusive benefit of the
parties to this Agreement and their successors and assigns.

Section 7.11 Section Headings. The headings of sections in this Agreement are
provided for convenience only and will not affect its construction or
interpretation.

Section 7.12 Execution in Counterparts. This Agreement may be executed in any
number of counterparts, each of which shall be deemed an original, but all such
counterparts shall together constitute but one and the same instrument.

 

16



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed or caused to be duly
executed this Agreement.

 

THE GOLDMAN SACHS GROUP, INC. By:   /s/ Karen P. Seymour   Name:   Karen P.
Seymour   Title:   Executive Vice President     and General Counsel

Dated: December 31, 2019

 

17